Citation Nr: 1038408	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-48 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for paranoid schizophrenia, 
and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to August 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in July 2010.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  By an August 2004 rating decision, the RO denied the 
Veteran's petition to reopen a claim for service connection for 
paranoid schizophrenia; the Veteran did not appeal.

2.  The evidence related to the Veteran's claim for service 
connection for paranoid schizophrenia that was received since the 
August 2004 rating decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim. 

3.  The Veteran has paranoid schizophrenia that was likely 
incurred in service.

4.  The Veteran does not have an eye disorder that is causally or 
etiologically related to his military service.



CONCLUSIONS OF LAW

1.  An August 2004 rating decision denying a petition to reopen a 
claim for service connection for paranoid schizophrenia is final; 
new and material evidence sufficient to reopen the Veteran's 
claim has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156 (2010); 
38 C.F.R. §  20.1103 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran has paranoid schizophrenia that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The Veteran does not have an eye disorder that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March 2007 and 
July 2007, well before the AOJ's initial adjudication of the 
claims.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the context of 
a veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  Id.  The June 2007 notice provided the information 
required by Kent.  Additionally, the notifications included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his eye disorder 
claim.  VA has no duty to inform or assist that was unmet.

A VA examination with respect to the eye disorder issue on appeal 
was obtained in August 2009; the medical opinion was provided in 
September 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the September 2009 VA opinion obtained in this 
case was sufficient, as it was predicated on a full reading of 
the VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, the statements 
of the appellant, and provides an explanation for the opinion 
stated.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the eye disorder issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claims

The Veteran was denied service connection for an acquired 
psychiatric disorder, namely schizophrenia, by the Board in a 
December 1996 decision.  The RO denied a petition to reopen in 
August 2004.  Notice of the denial was sent to the Veteran on 
August 30, 2004; the Veteran did not appeal.  The petition was 
denied because no new and material evidence was submitted that 
showed that the Veteran's disorder was incurred in service.  The 
Veteran filed the current petition to reopen in January 2007.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2009).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence at the time of the August 1994 denial to 
reopen consisted of the Veteran's STRs, VA treatment records 
dated through May 1995, and a VA examination in February 1995.  
The Veteran's STRs refer to several mental health evaluations; 
however, copies of those evaluations are not of record.  A record 
dated in December 1974 shows that the Veteran had a situational 
stress reaction.  His STRs also show that the Veteran fell on ice 
and injured his head in March 1975.  The Veteran was first 
diagnosed with schizo-affective disorder in January 1990; prior 
to that, the Veteran was diagnosed with depression in May 1989.  
Although the February 1995 VA examination diagnosed the Veteran 
with paranoid schizophrenia, no medical opinion as the etiology 
was provided.

The relevant evidence since the August 1994 denial to reopen 
consists of VA treatment records dated through January 2010 and 
the Veteran's testimony at his July 2010 hearing.  A letter from 
a VA psychiatrist dated in September 2009 indicates that the 
Veteran reported that he has had symptoms since discharge from 
service in 1975.  The Veteran testified at his hearing that he 
began hearing voices following his in-service fall in 1975 where 
he injured his head.  The Veteran testified that his symptoms 
continued from service to the present.  

Because the newly received evidence relates to an unestablished 
fact necessary to reopen the previously denied claim of service 
connection for paranoid schizophrenia, namely, evidence that it 
was incurred in service, the Board finds that it is both new and 
material. 

The Board thus finds that new and material evidence adequate to 
reopen the previously denied claim of service connection for 
paranoid schizophrenia, and the application to reopen will 
therefore be granted.

Prior to addressing the merits of the claim, the Board notes that 
the RO considered the merits in the rating decision on appeal.  
Therefore, the Veteran is not prejudiced by the Board considering 
the same question (based on the same evidence) that the RO 
considered.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

Paranoid Schizophrenia

As noted above, the Veteran's STRs indicate that he was seen for 
mental health evaluations, the results of which appear to be 
missing.  There is no indication in the Veteran's STRs that are 
of record to show a diagnosis of paranoid schizophrenia.  His 
discharge examination in July 1975 showed a clinically normal 
psychiatric evaluation.  The Veteran denied a family history of 
psychosis.

Post-service medical records show that the Veteran was first 
treated for mental health disorders in 1989.  The Veteran was 
first diagnosed with schizo-affective disorder in January 1990.  
No medical professional has provided an opinion indicating that 
the Veteran's paranoid schizophrenia was incurred in service.  
However, as discussed above, a September 2009 letter from a VA 
psychiatrist indicates that the Veteran reported that he has had 
symptoms since discharge from service in 1975.  Moreover, as 
discussed above, the Veteran testified at his hearing that his 
symptoms began in service and that the symptoms in service are 
the same as those he has today.  The Veteran's testimony 
establishes a continuity of symptomatology.  In this regard, a 
layperson is competent to testify regarding onset and continuity 
of psychiatric symptoms.

The Board finds that the Veteran is competent to testify 
regarding the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence 
differs from weight and credibility. The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the credibility 
of testimony, it does not affect competency to testify.").  
Additionally, the Board finds the Veteran's statements in this 
case are credible.  The undersigned also found the Veteran's 
testimony to be believable.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  

In this case, based on the Veteran's competent and credible 
testimony regarding the onset and continuity of symptomatology, 
the post-service diagnosis of paranoid schizophrenia, and 
affording the Veteran the benefit-of-the-doubt, the Board finds 
that it is as likely as not that the Veteran has paranoid 
schizophrenia that was incurred in service.  The Board's finding 
is further supported by the Veteran's STRs, which indicate that 
the was seen for psychiatric problems in service, although the 
results of the in-service evaluations are not of record.  The 
fact that the Veteran was seen in the mental health clinic in 
service, together with his competent and credible assertions 
regarding the onset of his symptoms, leads the Board to conclude 
that the preponderance of the evidence indicates that the 
Veteran's paranoid schizophrenia was incurred in service.  There 
is no medical opinion establishing that the Veteran's in-service 
symptoms are not indicative of the later diagnosed paranoid 
schizophrenia.  Accordingly, service connection is warranted.  

Eye Disorder

The Veteran contends that he has an eye disorder that is related 
to his military service.  The Veteran STRs show that the Veteran 
had probable conjunctivitis/keratitis in his eyes in January 1975 
and red eyes in April 1975.  The Veteran's discharge examination 
in July 1975 shows that he had defective visual acuity in his 
right eye; his near vision was 20/30.

Post-service medical records show that the Veteran has glaucoma 
and has been legally blind since 2002.  The Board notes that none 
of the Veteran's treatment records dated in the 1980s through 
1990s shows any eye disorder.  Additionally, none of the 
Veteran's voluminous post-service medical records indicate that 
his glaucoma is related to his military service.

A VA examination was scheduled in August 2009.  His claims file 
was reviewed.  The Veteran appeared late for the examination and 
the examiner deemed that a physical examination was not necessary 
since the Veteran's treatment records included the reports of 
several VA eye clinic appointments in 2009.  The examiner 
provided a relevant review of the Veteran's STRs.  In June 1974 
the Veteran had visual acuity of 20/20 in each eye; no mention of 
any eye disease at that visit.  In January 1975 the Veteran had 
an office visit for red eye; no other mention of eye disease 
findings.  In July 1975 vision without specs was 20/20 in each 
eye; no mention of eye disease findings at that visit.  The 
examiner noted that in 1975, except as mentioned above, the only 
other remarkable mention was numerous clinical visits (general 
physical and neurology visits) was of migraine and tension 
headaches, around the parietal/occipital areas.  In an opinion 
dated in September 2009, based on a review of the Veteran's 
claims file, including his STRs and post-service medical records, 
the examiner opined that the Veteran's glaucoma/blindness 
condition did not occur while in military service and was not 
caused by or a result of military service.

Here, although there is evidence that the Veteran was seen in-
service for various eye complaints and has been diagnosed post-
service with glaucoma, there is no medical evidence of record 
indicating that the Veteran's eye disorder is related to his 
military service.  The only medical opinion of record, that of 
the VA examiner, indicates that the Veteran's glaucoma is not 
related to his military service.  The examiner rendered his 
opinion based on a review of the Veteran's claims file, which 
included his STRs and post-service medical records.  Even when 
taking into account the Veteran's in-service eye complaints, the 
examiner still rendered a negative nexus opinion.  As noted by 
the examiner, there is no finding of any eye disease in service.  
There is no medical opinion to the contrary.  

The Board acknowledges the Veteran's assertions that his eye 
disorder is related to the in-service headaches that he had.  
However, there is no medical evidence of record showing any 
relationship between the Veteran's headaches and his glaucoma.  
The VA examiner noted the Veteran's complaints of headaches, yet 
still provided a negative nexus opinion.  There is no evidence of 
record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to diagnosis and etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1) (2010).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

The Board's finding is further supported by the absence of any 
eye disorder until 2002.  The Board acknowledges that the Veteran 
had defective visual acuity in his right eye at his time of 
discharge, but there is no indication of any eye disease.  The 
Court has indicated that normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
Thus, the lack of any objective evidence of vision complaints, 
symptoms, or findings for more than 20 years between the period 
of active service and his claim for service connection is itself 
evidence which tends to show that this disability did not have 
its onset in service or for many years thereafter.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for an eye 
disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2010).











CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for paranoid schizophrenia is 
granted.

Entitlement to service connection for an eye disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


